The present application is being examined under the pre-AIA  first to invent provisions. 
The following findings of fact are set forth regarding the scope of the following phrases used in the claims: a substantially inert metal material, a non-catalytic metal material and a substantially inert metal oxide material.  Paragraph [0011] of the instant specification defines the substantially inert metal material to include titanium, aluminum, yttrium or combinations thereof; titanium oxide, aluminum oxide, yttrium oxide or combinations thereof; nickel; a Hastelloy® alloy; chromium; and an Inconel® alloy.  Paragraph [0013] has the same definition for a non-catalytic metal material.  Paragraph [0029] has a similar definition for a substantially inert metal oxide material only leaving out the Hastelloy® alloy and the Inconel® alloy.  Thus the scope of the inert metal material and the non-catalytic metal material is substantially the same and includes the listed metals, metal alloys and metal oxides.  Paragraph [0070] makes a slight distinction between the terms inert metal material and non-catalytic metal material however when it presents examples there is no difference in the materials that are given as examples for each type of material.  Thus, for examination purposes, the “substantially inert metal material” and “non-catalytic metal material” phrases will be treated as having an equivalent scope.  While the substantially inert metal oxide material definition of the instant disclosure does not include the alloys it does include a scope that is broad enough to be met by the listed metals.  Thus, for examination purposes, the “substantially inert metal oxide material” phrase will be treated as including titanium, aluminum, yttrium or combinations thereof and nickel and chromium in addition to titanium oxide, aluminum oxide, yttrium oxide or combinations thereof.  With respect to the specifically claimed inert nickel alloy and inert nickel-chromium alloy of instant claim 137 and those from which it depends, examiner notes that various Hastelloy® alloys and the Inconel® alloys are respectively listed after similar language in instant paragraph [0070].  Thus, for examination purposes, a teaching of a Hastelloy® alloy and/or an Inconel® alloy will be treated as meeting that respective language in the claims.  Additionally, since an inert nickel alloy has a scope that includes an inert nickel-chromium alloy, a teaching of an Inconel® alloy will also be treated as meeting the inert nickel allow language.  
Examiner also notes that the instant disclosure is replete with references to the invention being a jet assembly for use in a flame detector, the flame detector being a flame photometric detector (FPD, paragraph [0071]), a flame ionization detector (FID, paragraph [0080]), a nitrogen-phosphorous detector (NPD, paragraph [0080]) or other flame based detectors (see paragraphs [0010], [0012], [0030], [0032], [0034], [0036], [0038], [0040], [0080]-[0096] and [0107]-[0112]).  Given this fact, it appears that applicant does not distinguish among the detectors that can be considered to be a "flame detector" in which a jet assembly is used.  Paragraph [0080] lists additional detectors including a thermal conductivity detector, a thermionic detector, an electron capture detector, an atomic emission detector, a photoionization detector and a mass spectrometer.  The paragraph teaches that it may be desirable to include a tube having a fluid flow path that is substantially inert in a flame ionization detector, a nitrogen phosphorous detector or other detectors to reduce the likelihood that hot surfaces of the detectors will react with or catalyze a reaction.  In other words, the instant specification is pointing to the inert material being useful in other detectors that are flame or otherwise based.  The applied Brody patent clearly shows that the same flame assembly can be used for both flame photometric and flame ionization detectors.  Additionally, the newly cited Delew patent includes an ion collection means (element 15) that would be used in a flame ionization detector or detector method in a flame photometric detector.  Thus one of ordinary skill in the art would have recognized that the flame assembly is not unique to any particular detector similar to the manner in which the instant disclosure lumps the flame detectors together in terms of the described flame jet assembly.  
Paragraph [0071] in discussing the FPD embodiment teaches that the detector is particularly useful for detecting sulfur, phosphorous, and tin compounds, which produce chemiluminescent reactions with emissions at wavelengths characteristic of the S2 (or other sulfur species), Sn and HPo species.  Trace amounts of liable reactive S2 compounds can react with tubular internal metal parts of the stainless steel jet assembly.  Heated metal part components will react with highly labile species such as hydrogen sulfide (H2S).  H2S will react with any unprotected internal jet assembly part resulting in loss of sample and unsatisfactory results in gas chromatography-FPD applications.  Thus, it is fair to use teachings of metals and metal oxides being substantially unreactive or substantially inert to a set of analytes in a particular detector as evidence that they meet the claims requirement that they are formed of a substantially inert metal.   
Claim 137-139 and 158-159 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 137, the fluid flow path is not well defined.  Claim 137 requires the fluid flow path to be coupled to the outer tube housing through a coupler without any brazes or welds.  In other words, the fluid flow path and outer tube housing are separate components that are coupled together.  Since the outer tube housing specifically uses the word “tube”, the outer tube housing needs to be in the form of a tube of some sort.  From the instant disclosure it is not clear if the fluid flow path can have any other form than an inner tube configured to have/comprising a fluid flow path therein extending from the column end to the jet end.  In other words, it appears that claim 160 or something similar to it is a required element/structure for claim 137.  Thus, for examination purposes, claim 137 will be treated as being met if claim 160 is also met.  Examiner notes that in claim 139 “from titanium” would probably be better wording.  Similarly, in claim 158 – an inert nickel alloy – and in claim 159 – an inert nickel-chromium alloy – would probably be better wording.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 137, 139 and 158-160 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shibamoto (US 2006/0213875, newly cited and applied) in view of Cummings (US 3,698,643), Price (US 4,119,404) or Rance (US 2004/0195379, newly cited and applied) and further in view of Yoshihara (JP 52-6596).  In the patent publication Shibamoto teaches a flame photometric detector of a gas-chromatograph arranged such that a mixed gas of a column outflow gas and a fuel gas is ejected from a tip of a nozzle, and the mixed gas and supporting gas are mixed and burn inside a combustion chamber.  Light with a particular wavelength is generated from a flame and detected.  The flame photometric detector for the gas-chromatograph includes a cylindrical tube member disposed inside a fuel gas passage of the nozzle.  It is possible to change an inner diameter or a height a tip of a nozzle by changing the cylindrical member (see the abstract and the description of figure 1 in paragraphs [0002]-[0005]). Paragraph [0005] in particular, teaches that the column outflow gas is mixed with the fuel gas inside a fuel gas passage (5), and is blown into the flame (8) above the nozzle (7).  When the sample contains a constituent including sulfur and phosphorus, light with a particular wavelength is generated in the flame.  An intensity of light is measured by a photometer (10) provided at a side of the flame.  More specifically, light emanated from the flame transmits through a quartz window (13), and enters the photometer.  Then, light emanated from the flame passes through an interference filter (11), so that light with a particular wavelength passes through as a measuring object.  Light from the flame is changed into an electronic signal at a photomultiplier (12), and sent to an outside measuring circuit (not shown).  Paragraphs [0007]-[0008] teach issues that cause problems with the flame such as the gas flow rate and the positioning of the nozzle with respect to the luminescence point of the flame.  Figures 2(a) and 3 along with their associated description represent the solution to those problems.  Figure 2(a) shows an outer tube housing (75) in combination with and inner tube (72).  Figure 3 shows the inner tube in greater detail having a fluid flow path (the bore through the center of the tube) and means (74) to couple the inner tube to the outer tube housing.  Paragraph [0023] teaches that an end of the column is inserted just under the screw portion 74, or inside the cylindrical member 72.  Column outflow gas from the column passes through the cylindrical member 72, and is guided to a combustion chamber, so that a sample component in a flame emits light.  Thus, the fluid flow path is constructed and arranged to be fluidly coupled to a chromatography column at a column end to receive an analyte species from the chromatography column and fluidically to the flame jet at a flame jet end so that the entire fluid flow path from the column end to the flame jet end through the inner tube made from a single material.  Paragraph [0022] teaches that the cylindrical member 72 is preferably formed of a material such as quartz to which a sample component does not easily adhere.  Shibamoto does not teach that the inner tube is formed of a nickel alloy or a nickel-chromium alloy.  
In the patent Cummings teaches an atomic absorption or flame emission spectrometer.  Column 1, lines 34-44 teaches that flame emission spectroscopy involved measurement of radiation emitted from an atom in an excited state and utilizes the same equipment as atomic absorption spectroscopy except the light source use to produce the radiation that is absorbed by the atoms.  Column 1, lines 11-33 describes this equipment including a titanium burner head to produce the flame through which the absorption is measured.  Column 3, lines 21-44 give a general description of the burner section, 32.  It includes a burner head 40, spray chamber 42, and an atomizer 44.  The solution to be analyzed resides within a beaker 46 which is connected by means of a capillary tube 48 to the atomizer.  Compressed air is contained within a suitable tank 50 and enters into the atomizer to thereby draw the solution to be analyzed up through the capillary tube where it is converted to a fine spray within the spray chamber.  The resulting spray impinges on a glass bead (not shown) which reduces its velocity so that the larger droplets condense out and are eliminated from the spray chamber.  The fine droplets remaining are mixed with an appropriate combustion gas (e.g., hydrogen, propane, or acetylene) in the spray chamber and are then burned in a flame within the burner head.  It should be noted that the burner section is of a standard commercially available type such that further details of its component parts would be obvious to one skilled in the art.  
In the patent Price teaches a flame photometric detector for use with a gas chromatograph that comprises a burner to produce a cool hydrogen flame and excite molecules of the gas sample to emit light characteristic thereof, a transparent chimney surrounding the burner and flame to enhance characteristic light emission, a selective light filtering means, and sensing means positioned so as to exclude the flame from its sensing area.  Column 3, lines 8-26 describe figure 3 showing block (36) the flame detector (24).  The block is formed with cavities 54, 56, 58 and 60.  Cavity 54 extends from port 52 and is used for introducing the gas sample from column 18 into burner or flame tip 62.  The burner or flame tip is preferably made of a high nickel alloy or other material relatively unreactive with sulfur.  Cavity 56 extends from port 44 and leads the hydrogen fuel to burner 62.  A combustion sustaining gas, such as air or oxygen, enters block 36 through port 50 and flows through cavity 58 to an annular gas chamber 66 which surrounds the burner.  This gas then feeds into cavity 60 to support combustion of the hydrogen and gas sample.  A transparent chimney 68 surrounds flame tip 64 and is held in position by support ring 70 and acts as a window assembly.  The chimney is constructed of transparent material which is preferably quartz or a laboratory grade glass such as Pyrex.  The chimney extends a preselected distance above the uppermost portion of the flame tip and is critical to substantially improved performance of the unit. Figure 2 shows a photomultiplier tube (40) and figure 4 shows an optical filter (74) positioned in the optical path between the flame and the photomultiplier tube (see column 3, lines 32-38 and column 4, lines 35-46).    
In the patent publication Rance teaches a spray nozzle (10) for spraying a fluid that is suitable for use in hot corrosive environments and its method of use.  The nozzle has a single piece body comprising a top and a bottom disposed opposite the top where the bottom further comprises a connector.  Paragraph [0011] teaches that the nozzle comprises single piece body (20), channel (30), and fluid passageway (40).  In a preferred embodiment, the nozzle is fabricated without welds.  Further, the nozzle may be spool machined from a HASTELLOY metal, machined from a material suitable for use in a hazardous environment, machined from a material suitable for use in a non-corrosive environment, machined from a material suitable for use in a corrosive environment, machined from a material suitable for use in a hot corrosive environment, or the like, or a combination thereof.  Additional examples include a metal such as stainless steel, brass, aluminum, titanium, or the like or INCONEL.  
In the patent publication Yoshihara teaches a detector for a gas chromatograph.  The detector is a hydrogen flame, ionization detector whose construction is such that it can be checked and cleaned easily, that the analyzing accuracy is improved and that its operation is extremely easy.  Figure 2 in the right bottom corner of the last page of the reference shows a structure that comprises a flame jet (nozzle 17), and a fluid flow path that is constructed and arranged to be fluidically coupled to a chromatography column (10) at one end and to the flame jet at an opposite end.  The flow path is formed in a tubular structure made from a single material that extends from the chromatography column at one end and to the flame jet at an opposite end without any brazes or welds.  Surrounding the nozzle tube is an outer tube (1).  After describing the conventional/known hydrogen flame ionization detector shown in figure 1, the sentence bridging pages 3-4 of the translation teaches that one because the column outflow gas makes contact with metal after it comes out of the glass pipe (12), it could be decomposed or adsorbed to the metal, depending on the sample component, thereby deteriorating assay precision as one of its possible shortcomings.  The second paragraph of page 4 teaches that the objective is to eliminate the aforesaid shortcomings and thereby to enhance assay precision.  The third paragraph of page 4 teaches that a key point is that the detector is configured so that the column outflow gas does not make contact with metal parts.  The paragraph bridging pages 4-5 of the translation teaches that the nozzle is made of glass and is inserted deep into the detector main body (1).  The glass column (19) is also inserted into the detector main body (1) until it makes contact with the nozzle (17).  With this configuration, it becomes possible for the column outflow gas to flow to the nozzle end without making contact with metal parts.  The first full paragraph of page 7 of the translation teaches that several effects result from the described detector and it use including the prevention of changes, such as adsorption, decomposition, and the like, that are caused by metal because the column outflow gas does not make contact with metal; cleaning of the nozzle is facilitated because it is made of glass and configured to be removable; and the production cost decreases, thereby improving economic efficiency.  The second full paragraph on page 7 of the translation teaches that the invention has the remarkable effect of realizing a hydrogen flame ionization detector that has excellent assay precision, whose structure is simple and easy to operate, and that is inexpensive.   
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the shape of the Shibamoto burner or flame tip to extend to and mate with the chromatography column as shown and taught by Yoshihara if it does not already do that because it would have been expected to prevent the problems taught by Yoshihara and thereby would have been expected to improve the performance of the Shibamoto flame photometric detector in a manner similar to that taught by Yoshihara.  It further would have been obvious to one of ordinary skill in the art at the time the invention was made to make the inner tube of Shibamoto from a material such as the high nickel alloy of Price, the titanium which Cummings teaches as being used in atomic absorption and flame emission spectroscopies or the HASTELLOY metal, titanium, or INCONEL as taught by Rance for nozzles intended for use in hot corrosive environments because of their recognized use in flame spectroscopy and in particular in flame emission spectroscopy as taught by Cummings, their known inertness (relatively unreactive with) toward sulfur in a flame photometric detector as taught by Price or their known use in nozzles intended for hot corrosive environments as taught by Rance.
Claim 138 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shibamoto in view of Cummings, Price or Rance and further in view of Yoshihara as applied to claim 137 above, and further in view of Delew (US 3879,126, newly cited and applied).  Paragraph [0003] of Shibamoto describes a nut (31) and a ferrule (32) to fix the tip of a column that was inserted into the fuel gas passage (5) from a lower side of the prior art FPD cell (4).  Shibamoto does not teach that the coupler between the inner tube and the outer tube is a threaded coupling such as a nut and a ferrule.    
In the patent Delew teaches a flame photometric detector including a burner assembly having a first passageway leading to the burner tip so that a mixture of the hydrogen fuel gas and the combustion supporting gas such as oxygen may be delivered via the passageway to the burner tip to produce a hydrogen rich reducing flame.  The sample to be analyzed is delivered via a second passageway and directed by a sample guide to the peripheral region of the reducing flame where the sample is burned in a relatively low temperature, hydrogen rich region whereby the interfering light emission from interfering substances is maintained at a low level.  The paragraph bridging columns 2-3 teaches that a burner tip assembly is mounted in a bore (24) within a burner base (23, the burner base with its bore constitute a structure similar to an outer tube housing) and comprises a hollow cylindrical flame tip member (31, an inner tube within an outer tube housing as shown in figure 1), a brass ferule (32), and a hollow cylindrical nut (33) forming a sample guide member.  The hollow cylindrical flame tip member is nested at one end into the lower end of the bore (24') in the burner base, the flame tip member being engaged by the annular ferule which is urged downwardly against the outer wall of the flame tip member and the inner wall of the burner base by the hollow cylindrical sample guide 33 threaded into the bore in the burner base.     
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make use the known threaded nut/ferrule coupler structure of the prior art in Shibamoto in the manner taught by Delew to hold the inner tube of Shibamoto within the outer tube housing because of its known use for a similar purpose as taught by both Shibamoto and Delew.  
Claims 163 and 179-182 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the art of record fails to teach or fairly suggest making a flame jet for use in a flame detection apparatus from metallic yttrium or that it would have been considered equivalent to other materials known to be used for that purpose.
Applicant’s arguments with respect to claim(s) 137-139 and 158-160 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additionally cited art is related to flame detectors, burner nozzle or jet structures and the materials from which they are made.  It is noted that the newly cited Buschmann patent (US 3,874,592) teaches a burner in which austenitic chromium-nickel steels (nickel-chromium alloys) having lower nickel content than Incoloy (42% Ni) and Inconel (72% Ni) are used in a burner nozzle.  These materials unexpectedly were found to have greater corrosion resistance to hydrogen sulfide than the higher nickel content alloys (see at least Table 1 and the description in column 5, lines 7-32).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arlen Soderquist/
Primary Examiner, Art Unit 1797